972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sara E. PARKER, Plaintiff-Appellant,v.BALENTINE'S CAFETERIA, Defendant-Appellee.
No. 91-2246.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 8, 1991Decided:  August 4, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-91-382-5-CIV-D)
Sara E. Parker, Appellant Pro Se.
Harley Harrell Jones, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellee.
E.D.N.C.
Affirmed.
Before RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Sara E. Parker appeals from the district court's order dismissing this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parker v. Balentine's Cafeteria, No. CA-91-382-5-CIV-D (E.D.N.C. Sept. 12, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED